Citation Nr: 1037418	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Whether new and material evidence has been received to reopen 
a service connection for dental trauma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977, 
during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of Veterans 
Affairs (VA), Columbia, South Carolina, Regional Office (RO), 
which denied service connection for a back condition and 
determined that new and material evidence had not been received 
to reopen a service connection claim for dental trauma.  The 
Veteran disagreed with such decisions and subsequently perfected 
an appeal.   

The service connection claim for dental trauma was previously 
denied in a July 1987 decision.  The requirement of submitting 
new and material evidence to reopen a claim is a material legal 
issue the Board is required to address on appeal, despite the 
RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
As such, the issue regarding new and material evidence to reopen 
a service connection claim for dental trauma is appropriately 
captioned as above.     

In January 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the Board in Washington, DC.  A 
copy of the hearing transcript is of record and has been 
reviewed.  

In March 2008, the Board remanded the service connection and new 
and material evidence claims to the AMC/RO for additional 
development, including notice required under Kent v. Nicholson, 
20 Vet. App. 1 (2006), and outstanding VA treatment records, 
dental records, and Social Security Administration (SSA) records.  
That development was completed and the case was returned to the 
Board for appellate review.  As will be discussed herein, the 
Board finds that the agency of original jurisdiction (AOJ) 
substantially complied with the March 2008 remand orders and no 
further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are negative 
for complaints, treatment, and/or diagnoses of any back 
condition; arthritis of the spine was not exhibited within the 
first post-service year; and there is no objective evidence 
relating a back disability, to include the Veteran's variously 
diagnosed lumbosacral strain, chronic low back pain status-post 
lumbar laminectomy, and mild retrolisthesis L4-L5, to his active 
service or any incident therein.

2.  In a July 1987 decision, the RO denied the Veteran's service 
connection claim for dental trauma; the Veteran was provided 
notice of the decision and of his appellate rights.

3.  The Veteran did not appeal the July 1987 decision, and such 
decision became final.

4.  Evidence added to the record since the RO's final July 1987 
decision is 
not duplicative or cumulative of evidence previously of record, 
but does not raise a reasonable possibility of substantiating the 
Veteran's service connection claim for dental trauma.




CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  The RO's unappealled July 1987 decision that denied service 
connection for dental trauma is final.  38 U.S.C. § 4005(c) 
(1987) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1987) [38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009)].

3.  New and material evidence has not been received to reopen the 
claim of entitlement to service connection for dental trauma; 
therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist - Service Connection 
Claim

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by December 2003, March 
2008, May 2009, June 2009, and September 2009 letters.  These 
letters fully addressed all three notice elements; informed the 
Veteran of what evidence was required to substantiate his service 
connection claims; and of the Veteran's and VA's respective 
duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In a June 2009 attachment to a notice letter, the RO also advised 
the Veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess.  See 19 Vet. App. at 486.  While 
the March 2008, May 2009, June 2009, and September 2009 letters 
were issued after the initial rating decision in April 2004, the 
United States Court of Appeals for the Federal Circuit has held 
that VA could cure such a timing problem by readjudicating the 
appellant's claim following a compliant VCAA notification letter.  
Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  
The Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the March 2008, May 2009, June 2009, and September 
2009 notice letters were issued, the Veteran's claims were 
readjudicated in the October 2009 Supplemental Statement of the 
Case (SSOC).  Therefore, any defect with respect to the timing of 
the VCAA notice has been cured.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Further, if the VA determines that VA medical 
examinations or opinions are necessary to decide a claim, the VA 
must provide such examination.  38 C.F.R. § 3.159(c)(4).  A VA 
medical examination is necessary if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
STRs, VA treatment records, SSA records including private 
treatment records, and statements submitted by or on behalf of 
the Veteran.  As noted, in June 2009, the Veteran testified 
before the undersigned Veterans Law Judge sitting at the Board in 
Washington, DC.  A copy of the hearing transcript is of record 
and has been reviewed.  

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with respect 
to his service connection claim for a back condition.  However, 
in light of the uncontroverted facts, as discussed below, the 
Board finds that the evidence, which indicates that he did not 
seek treatment for or was not diagnosed with any back disability 
in-service, and did not seek treatment for any back disability 
until many years after service, an examination is unnecessary to 
decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006) (citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. 
§ 3.159(c)(4)).  

As noted, in a March 2008 decision, the Board remanded the 
Veteran's service connection claim in order to obtain outstanding 
VA treatment records as early as April 1977 and SSA records.  In 
a June 2009 Request to the VA Medical Center (VAMC) in 
Charleston, South Carolina, the AMC/RO requested outpatient 
treatment records dated "April 1, 1977, to the present."  The 
Charleston VAMC provided records dated from as early as 1983 to 
2009.  No earlier records were provided by or in the position of 
the Charleston VAMC.  Further, the Veteran's complete SSA records 
are associated with the claims folder.  
	
Therefore, as the AOJ obtained the Veteran's SSA records and 
attempted to obtain the Veteran's outstanding VA treatment 
records dated as early as April 1977, the Board finds that the 
AOJ substantially complied with the March 2009 remand orders and 
no further action is necessary in this regard.  See D'Aries, 
supra.

Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In fact, 
in a December 2009 "SSOC Notice Response," the Veteran 
indicated that he had no additional evidence to submit to 
substantiate his claim.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA's Duties to Notify and Assist - Application to Reopen

As noted, the VCAA and implementing regulations impose 
obligations on VA to provide claimants with notice and 
assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In Kent, supra, the Court held that the VCAA notice requirements 
in regard to new and material evidence claims require VA to send 
a specific notice letter to the claimant that: (1) notifies him 
or her of the evidence and information necessary to reopen the 
claim (i.e., describes what is meant by new and material 
evidence); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.  

In this case, the notice letters provided to the Veteran in 
February 2004, March 2008, and June 2009 included the criteria 
for reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning why 
the claims were previously denied.  Consequently, the Board finds 
that adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denial.

In a June 2009 attachment to a notice letter, the RO advised the 
Veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess/Hartman, supra.  All three 
letters, including  May 2009 and September 2009 notice letters,  
also advised the Veteran of his and VA's respective 
responsibilities in obtaining evidence.  While the March 2008, 
May 2009, June 2009, and September 2009 notice letters were 
issued after the initial rating decision in April 2004, the 
United States Court of Appeals for the Federal Circuit has held 
that VA could cure such a timing problem by readjudicating the 
appellant's claim following a compliant VCAA notification letter.  
Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  
The Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the March 2008, May 2009, June 2009, and September 
2009 notice letters were issued, the Veteran's claim was 
readjudicated in the October 2010 SSOC.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's STRs, post-service VA medical records, SSA records 
including private medical records, and statements submitted by or 
on behalf of the Veteran.  There is no indication of relevant, 
outstanding records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As noted, 
in a March 2008 decision, the Board remanded the Veteran's new 
and material evidence claim in order to provide the notice 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006), and 
obtain outstanding VA treatment records as early as April 1977 
and dental records from Perkins Dental Clinic and Dr. P. Myers.  
In March 2008 and June 2009 letters, the AMC/RO provided the 
Veteran with the notice required under Kent, supra.  As noted, 
Charleston VAMC provided records dated from as early as 1983 to 
2009.  No earlier records were provided by or in the position of 
the Charleston VAMC.  Further, in a March 2008 notice letter, the 
AMC/RO informed that the Veteran that it was attempting to obtain 
the dental records from Perkins Dental Clinic and Dr. P. Myers 
and requested that the Veteran provide authorization for the 
release of such information through VA Form 21-4142.  The Veteran 
did not provide the requested authorization.  The duty to assist 
is not a one-way street.  If a Veteran wishes help in developing 
his claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 
    	
Therefore, as the AOJ provided notice required under Kent, supra, 
and attempted to obtain the Veteran's outstanding VA treatment 
records dated as early as April 1977 and dental records from 
Perkins Dental Clinic and Dr. P. Myers, in light of the issuance 
of the March 2008 VCAA letter, the Board finds that the AOJ 
substantially complied with the March 2008 remand orders and no 
further action is necessary in this regard.  See D'Aries, supra.

The duty to assist also includes obtaining a medical examination 
or opinion when necessary to decide the claim.  The Board notes 
that the VCAA and its implementing regulations include clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who attempts to reopen a previously denied claim.  See 38 C.F.R. 
§ 3.159(c)(1)-(3).  Such assistance includes obtaining service 
records, records in the custody of a Federal agency, and private 
records adequately identified by the claimant, but, prior to 
reopening a claim, there is no duty to obtain a VA medical 
examination or opinion.  As the Veteran's service connection 
claim for dental trauma is not reopened herein, there is no 
obligation on the part of VA to provide a medical examination or 
opinion in connection with his appeal.
      
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
application to reopen the service connection claim for dental 
trauma.

Legal Criteria and Analysis - Service Connection Claim

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from service. 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, 
service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 

The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
	
In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran seeks service connection for a back 
condition, which he maintains was a result of his active duty 
service.  Specifically, the Veteran claims that he suffered a 
back injury while playing basketball on active duty in Germany 
around the winter of 1975.  See January 2004"Statement in 
Support of Claim," VA Form 21-4138 (Claim); January 2008 Board 
Hearing Transcript; March 2009 "Statement in Support of Claim," 
VA Form 21-4138.    

On review of the record, the Board finds that service connection 
for a back condition is not warranted.  Initially, the Board 
notes that there is a current back disability, variously 
diagnosed as lumbosacral strain, chronic low back pain status-
post lumbar laminectomy, and mild retrolisthesis L4-L5 (see April 
1984 Medical Certificate, Charleston VAMC; April 1987 Lumbar 
Spine X-Ray Examination Report, Charleston VAMC; November 2003 
Anesthesia Pain Consult Note, Charleston VAMC; April 2004 
Anesthesia Pain Consult Note, Charleston VAMC; February 2009 
Primary Care Attending Note, Charleston VAMC; SSA Records 
received October 2009), meeting the threshold requirement for a 
service connection claim.  

However, the preponderance of the evidence is against the service 
connection claim for a back condition.  In this regard, the 
Veteran's STRs are negative for complaints, treatment, and/or 
diagnoses of any back condition in-service.  In this regard, the 
Veteran's February 1977 Discharge Examination Report indicates 
that the spine was normal.  Further, in the February 1977 Report 
of Medical History, the Veteran indicated that he had "no 
recurrent back pain."  
  
There is also no evidence of arthritis of the spine within the 
first post-service year.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  
In fact, post-service, the first indication of any complaints, 
treatment, or diagnoses of any back condition is reflected in an 
April 1984 Medical Certificate from the Charleston VAMC, dated 
approximately seven years post-service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

There is also no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's current back 
disabilities and his service.  Further, the Veteran's history of 
occupational back injury exposure while serving as a corrections 
officer post-service (see May 1997 Private Treatment Report, 
South Carolina Sports Medicine and Orthopedic Center; August 2000 
Private Treatment Report from Dr. E.L.L.; May 2002 Private 
Treatment Report from Dr. J.E.W.; Social Security Records, 
received October 2009) along with the first evidence of any low 
back disability being many years later (see April 1984 Medical 
Certificate from the Charleston VAMC, dated approximately seven 
years post-service), constitutes negative evidence tending to 
disprove the assertion that the Veteran was disabled from any 
disease or injury during service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting evidence to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service). 

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically back pain, after the Veteran's 
discharge from service to warrant service connection under such 
theory.  See 38 C.F.R. § 3.303(b).   In this regard, although the 
Veteran reported that he has suffered from problems with his back 
for years, as early as 1974 (see April 1984 Medical Certificate, 
Charleston VAMC; January 2008 Board Hearing Transcript), review 
of the Veteran's post-service treatment records indicate that the 
first evidence of any low back disability was an April 1984 
Medical Certificate from the Charleston VAMC, dated approximately 
seven years post-service.  Further, there is no evidence relating 
the Veteran's complaints of continuity of his back pain to 
service.  Absent a finding of a relationship between the 
Veteran's back condition and his service or continuity of 
symptomatology related to service, there is no basis to grant 
service connection.

The Board acknowledges the Veteran's argument that a remand is 
necessary to obtain the Veteran's 1975/1976 treatment records 
while he was stationed in Germany relating to his back condition 
because the Veteran argues such records are maintained separately 
from the Veteran's STRs.  See March 2009 "Statement in Support 
of Claim," VA Form 21-3148.  However, the Board finds that the 
Veteran's STRs are a complete record of his treatment in-service.  
Further, the Veteran's February 1977 Discharge Examination Report 
indicates that the spine was normal.  Further, in the February 
1977 Report of Medical History, the Veteran indicated that he had 
"no recurrent back pain."  As such, the Board finds that a 
remand is not necessary.   
  
Additionally, the Board notes that the Veteran has contended on 
his own behalf that his back condition is related to his military 
service, specifically his claimed in-service back injury while 
playing basketball.  The Veteran is competent to report his 
symptomatology during service.  However, such statements are not 
credible because, as discussed above, review of the evidence of 
record reveals that the Veteran did not seek treatment for his 
complaints until many years after service, and  in addition, 
significantly, various private treatment records in the Veteran's 
SSA records indicate that the Veteran suffered from post-service 
occupational back injury.  See May 1997 Private Treatment Report, 
South Carolina Sports Medicine and Orthopedic Center; August 2000 
Private Treatment Report from Dr. E.L.L.; May 2002 Private 
Treatment Report from Dr. J.E.W.; Social Security Records, 
received October 2009. 
 
Based on the foregoing, the Board concludes that a back condition 
was not incurred in or aggravated by service.  The benefit-of-
the-doubt doctrine has been considered; however, as the 
preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see 
also Gilbert, 1 Vet. App. at 54.     

Legal Criteria and Analysis - Application to Reopen 

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a July 1987 decision, the RO denied service connection for 
dental trauma on the basis that while the Veteran's STRs included 
"no record of dental treatment or treatment for dental trauma."  
As such, it appears that the Veteran's claim was denied on the 
basis that there was no evidence of dental trauma during service 
or evidence demonstrating that dental trauma was incurred in or 
aggravated by the Veteran's military service.  The Veteran did 
not appeal this decision.  Because he did not submit a Notice of 
Disagreement to initiate appellate review and a Substantive 
Appeal to perfect an appeal of the RO's July 1987 decision, that 
determination became final based on the evidence then of record.  
38 U.S.C.A. 
§ 7105(c) (1987) [(West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1987) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].

The evidence of record when the RO decided the claim in July 1987 
included the Veteran's STRs and statements submitted by or on 
behalf of the Veteran.  

In August 2001 and January 2004, the Veteran sought to reopen his 
service connection claim.  In an April 2004 rating decision, the 
RO determined that new and material evidence had not been 
received to reopen the service connection claim for dental 
trauma.  This issue is currently on appeal before the Board.  
 
Evidence added to the record since the RO's final July 1987 
decision includes 
statements and written argument submitted by or on behalf of the 
Veteran, as well as treatment records from the Charleston VAMC 
dated 1983 to 2009, and from the SSA, including treatment from 
private physicians.  
	
On review, the Board finds that, since the July 1987 decision, 
new and material evidence has not been received to reopen the 
service connection claim for dental trauma.  Although some of the 
evidence/records received, including the Veteran's treatment 
records from the Charleston VAMC dated 1983 to 2009, is new 
evidence in that the records were not previously submitted to 
agency decisionmakers (see 38 C.F.R. § 3.156(a)), the newly 
submitted evidence in its entirety is not material to the 
Veteran's service connection claim for dental trauma.  

In this regard, the claims folder contains treatment records from 
the Charleston VAMC dated from 1983 to 2009, which are negative 
for any complaints, treatment, and/or diagnoses of any dental 
condition.  Although the Veteran complained of pain he compared 
to a "nagging toothache" during his VA treatment, such 
complaints related to the Veteran's back pain condition.  See 
April 2004 Anesthesia Pain Consult Note, Charleston VAMC.  The 
Board also notes that the Veteran's SSA records, including 
various private treatment records, are negative for any 
complaints, treatment, and/or diagnoses of any dental condition.  
As noted, the basis of the prior final denial was that the 
evidence failed to show that the Veteran's dental trauma was 
incurred in or aggravated by his military service.  The newly 
received records do not address the etiology of the Veteran's 
dental trauma and, therefore, are not material.  
 
Additionally, review of other newly submitted evidence reveals 
that the Veteran has offered arguments regarding the relationship 
between his dental trauma and his military service.  In this 
regard, he has alleged that he has dental trauma as a result of 
in-service injury to his teeth and mouth while playing basketball 
on various occasions.  See January 2004"Statement in Support of 
Claim," VA Form 21-4138 (Claim); January 2008 Board Hearing 
Transcript.  The Veteran also claimed that he received treatment 
from the Perkins Dental Clinic in-service and from Dr. P. Myers 
within a year after his discharge from service.  See January 2008 
Board Hearing Transcript.  As noted, in a March 2008 notice 
letter, the AMC/RO informed that the Veteran that it was 
attempting to obtain the dental records from Perkins Dental 
Clinic and Dr. P. Myers and requested that the Veteran provide 
authorization for the release of such information through VA Form 
21-4142.  However, the Veteran did not provide the requested 
authorization.  

Lay witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  
In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's dental trauma 
and any instance of his military service to be complex in nature.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the 
claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the claimant is not competent to provide evidence as to 
more complex medical questions).   Additionally, in a single-
judge Memorandum Decision issued by the Court, it was noted that 
"in the absence of any medical evidence, the record must provide 
some evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  
While the Board recognizes that such single judge decisions carry 
no precedential weight, they may be relied upon for any 
persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

In the instant case, while the Veteran is competent to describe 
his dental problems, as well as an in-service injury, the Board 
accords his statements regarding the etiology of such disorders 
little probative value as he is not competent to opine on such 
complex medical questions.  Specifically, where the determinative 
issue is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Moreover, the Veteran has only offered 
conclusory statements regarding the relationship between his 
military service and his dental trauma.  The Court has held that 
lay assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  See Moray v. Brown, 5 Vet. 
App. 211 (1993).

Further, the Board acknowledges the Veteran's statements 
regarding continuity of the Veteran's dental disability from 
service until the present.  Although the Veteran is competent to 
describe the his symptomatology (see Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (a veteran is competent to report on that of 
which he or she has personal knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)), such statements of continuity of 
symptomatology are not credible as such statements are not 
consistent with the evidence of record.  In this regard, the 
AMC/RO has attempted to obtain all treatment records indentified 
by the Veteran regarding his dental trauma; however, there is no 
record of such trauma or any treatment for such trauma in-service 
or post-service.
  
In light of the above discussion, the Board finds that all 
evidence submitted since the July 1987 decision is not considered 
new and material for the purpose of reopening the service 
connection claim for dental trauma. 


ORDER

Entitlement to service connection for a back condition is denied.

New and material evidence to reopen a service connection claim 
for dental trauma has not been received; the appeal is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


